FILED
                           NOT FOR PUBLICATION                             APR 25 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: RERI NANILEI SEPTIMO,                     No. 12-15754

              Debtor,                            D.C. No. 1:11-cv-00315-DAE-
                                                 RLP

RERI NANILEI SEPTIMO,
                                                 MEMORANDUM*
              Appellant,

  v.

DAVID C. FARMER, Chapter 7 Trustee,

              Appellee.


                    Appeal from the United States District Court
                             for the District of Hawaii
                     David A. Ezra, District Judge, Presiding

                     Argued and Submitted February 19, 2014
                               Honolulu, Hawaii

Before: HAWKINS, McKEOWN, and BEA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Chapter 7 debtor Reri Nanilei Septimo appeals a district court order that

affirmed a bankruptcy court order, which compelled Septimo to cooperate with the

chapter 7 trustee of Septimo’s estate (the “Trustee”).

      Septimo scheduled her residence as real property on Schedule A to her

voluntary petition for bankruptcy and claimed an exemption for her residence. The

Trustee objected to the exemption, and the bankruptcy court sustained the

Trustee’s objection. The bankruptcy court discharged Septimo pursuant to 11

U.S.C. § 727.

      The Trustee planned to transfer Septimo’s home, which was part of the

estate. Septimo denied the realtor for the bankruptcy estate access to her home.

The Trustee moved the bankruptcy court for an order to compel Septimo to

cooperate with the Trustee, which the bankruptcy court granted. On appeal, the

district court affirmed the bankruptcy court.

      We decline to address Septimo’s argument that the Trustee rejected the

leasehold for the property where her residence is located. We will not review a

new argument made on appeal absent exceptional circumstances. In re Home Am.

T.V.-Appliance Audio, Inc., 232 F.3d 1046, 1052 (9th Cir. 2000).

      We review de novo a district court’s decision on appeal from a bankruptcy

court. In re JTS Corp., 617 F.3d 1102, 1109 (9th Cir. 2010). We review the


                                          2
bankruptcy court’s findings of fact for clear error and its conclusions of law de

novo. Id.

       Septimo’s argument that the Trustee cannot transfer the lease on which her

property is located is incorrect. A bankruptcy trustee stands in the shoes of a

debtor. Smith v. Arthur Andersen LLP, 421 F.3d 989, 1002 (9th Cir. 2005). The

Trustee of Septimo’s estate may assign her leasehold interest for the benefit of the

estate on the same terms as Septimo because Septimo would have been allowed to

assign the lease.

       Septimo has conceded that her home is the property of the estate. A debtor

may not interfere with the sale of estate property. In re Onubah, 375 B.R. 549, 557

(B.A.P. 9th Cir. 2007). The bankruptcy court properly ordered Septimo to

cooperate with the trustee pursuant to 11 U.S.C. § 521. Therefore, we affirm the

district court.

       AFFIRMED.




                                          3